Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2020

                                      No. 04-20-00027-CV

CELTIC INSURANCE COMPANY, Superior HealthPlan, Inc., and Cenpatico d/b/a Integrated
                       Mental Health Services,
                             Appellants

                                                v.

                                     Rochelle CARDONA,
                                          Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI11194
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        We granted Appellee’s first and second motions for extension of time to file the brief and
set the brief due on May 4, 2020. See TEX. R. APP. P. 38.6(b). Before the twice-extended due
date, Appellee filed a third motion which requested a fourteen-day extension of time to file the
brief until May 18, 2020, for a total extension of seventy days. See id. R. 10.5(b).
        Appellee’s motion for extension of time to file the brief is GRANTED. Appellee’s brief
is due on May 18, 2020.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.


                                                     _______________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court